            Case 1:20-cv-05748-LLS Document 6 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UMMEY SALMA,

                                  Plaintiff,
                                                                  20-CV-5748 (LLS)
                      -against-
                                                                 CIVIL JUDGMENT
NASA DEPARTMENT HEADQUARTER, et al.,

                                  Defendants.

         Pursuant to the order issued August 31, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 31, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
